Citation Nr: 0621459	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  97-06 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
anxiety psychoneurosis, effective prior to November 7, 1996, 
and an evaluation in excess of 50 percent, effective prior to 
November 7, 2005.

2.  Entitlement to an increased evaluation for second-degree 
burn residuals of the face, back, and arms, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to September 
1947.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied a rating greater than 30 percent for a 
nervous condition and denied a rating greater than 10 percent 
for scars.

A May 2003 rating decision granted an increased rating of 50 
percent for a nervous condition, effective November 7, 1996.  
A March 2006 rating decision granted a 100 percent schedular 
rating for anxiety psychoneurosis, effective November 7, 
2005.  However, as those grants do not represent a total 
grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran current has a 100 percent schedular 
rating, however, his claims for a rating greater than 30 
percent (prior to November 7, 1996) and for a rating greater 
than 50 percent (prior to November 7, 2005) remain before the 
Board.

The veteran's claim for an increased rating for burn scars is 
addressed in the remand attached to this decision and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  Prior to November 7, 1996, the competent medical evidence 
does not demonstrate that the veteran's anxiety 
psychoneurosis was characterized by a considerably impaired 
ability to establish or maintain effective or favorable 
relationships with people or that by reason of psychoneurotic 
symptoms, reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.

2.  As of November 7, 1996, but prior to November 7, 2005, 
the competent medical evidence does not demonstrate that the 
veteran's anxiety psychoneurosis was characterized by a 
severely impaired ability to establish and maintain effective 
or favorable relationships with people, or that there were 
psychoneurotic symptoms of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.

3.  As of November 7, 1996, but prior to November 7, 2005, 
the competent medical evidence does not demonstrate that the 
veteran's anxiety psychoneurosis was characterized by 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfered with routine activities; 
speech which was intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 30 percent, effective prior to November 7, 1996, and in 
excess of 50 percent prior to November 7, 2005, for anxiety 
psychoneurosis have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (prior to November 7, 1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2002, February 
2004, and September 2005; rating decisions in January 1997, 
May 2003 and March 2006; a statement of the case in February 
1997, and supplemental statements of the case in July 1998, 
September 1998, June 2003 and April 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the March 2006 supplemental statement of the 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The VA has also 
obtained medical examinations in relation to the claims.  
With respect to the veteran's anxiety psychoneurosis claim, 
in the appellant's post-remand brief, the veteran's 
representative alleges that in the November 2005 VA 
examiner's report, "the examiner seemed to imply that he 
reviewed mental health records that were as recent as 2004."  
However upon review of the report, such implication is not 
found.  The most recent treatment record in the claims file 
is from January 2003 for an unrelated condition.  The veteran 
has not informed the Board of any treatment records from 2004 
that have not been obtained.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the veteran appealed the original 
assignments of disability evaluations following awards of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Increased Evaluation for Anxiety Psychoneurosis

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9400, in effect prior to November 7, 1996, a 30 percent 
disability evaluation is warranted for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability s to produce definite industrial 
impairment.

a 50 percent disability evaluation is warranted for anxiety 
psychoneurosis where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, reliability, flexibility, and efficiency levels are 
so reduced as to result in considerable industrial 
impairment.

A 70 percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2005), effective November 7, 1996, a 50 percent 
disability evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted for anxiety 
psychoneurosis when depression is manifested by occupational 
and social impairment, with deficiencies in most areas such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current regulation.  69 Fed. Reg. 25179 (2004).  The 
effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); 65 Fed. Reg. 33422 (2000); 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
anxiety psychoneurosis prior to November 7, 1996, under the 
old criteria, and in excess of 50 percent for anxiety 
psychoneurosis prior to November 7, 2005, under both the old 
and revised criteria.

The claims file is void of any findings, diagnoses, symptoms 
or complaints prior to November 7, 1996, and within the time 
period under consideration, that would warrant an evaluation 
in excess of 30 percent.  There is no evidence during that 
time period to show that the veteran's mental disorder had 
worsened.  At the time the veteran filed his claim for an 
increased rating in September 1996, the most recent treatment 
record was that of an August 1996 VA operative report of the 
right femur.  There are no records of treatment in the claim 
file for any mental disorder within one year prior to his 
September 1996 claim for increase.

In December 1996, the veteran attended a VA examination with 
a neat and clean looking appearance.  According to the 
examiner, the veteran's thought content revealed an 
overvalued sense of persecution by persons at the shelter at 
which he resided, but he showed no delusional thinking.  The 
examiner found that the veteran's perception was normal, but 
that abstract thinking was likely impaired.  The veteran's 
judgment was found to be reasonable in both specific and 
general situations.  The examiner opined that the veteran was 
competent to manage his affairs and required no further 
diagnostic tests.  His condition was diagnosed as a 
delusional disorder, with financial difficulties and 
difficult living arrangements.  The examiner assigned a 
global assessment of functioning (GAF) score of 50.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a GAF score of 41 to 50 equates to serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

VA treatment records from April 1997 to September 1997 show 
occasional suicidal ideation and depression, complaints of 
auditory hallucinations, and depression.  In September 1997, 
the veteran's condition was diagnosed as depression, 
improving according to the veteran, with symptoms of 
depression still present.

During a May 1998 VA examination, the veteran denied suicidal 
or homicidal ideation, but reported difficulty adjusting to 
life with periods of depression, sadness, guilt, desires to 
cry, hearing voices, and problems sleeping.  Objective 
findings revealed depressed mood, paranoid ideation, possible 
auditory hallucinations, poor insight and judgment, and fair 
memory.

VA treatment records from February 1999 to December 1999 show 
that the veteran appeared neatly dressed, alert, and oriented 
for his appointments.  He continued to experience passive 
suicidal ideations and in June 1999, spent more time indoors 
to avoid people that he believed harmed him.

In March of 2000, VA treatment records provide that the 
veteran had obtained a part-time telemarketing position.  At 
that time, his thoughts were clear and organized, affect-
reactive, and mood okay.  In May and June of 2000, the 
veteran denied suicidal ideations with affect-reactive and 
congruent mood.  In October 2000, he reported occasional 
depression.

In July 2001, he began a new part-time laundromat position 
and denied suicidal ideations.  In August 2001, he reported 
working 4 hours a day part-time at the laundromat.  Treatment 
records from the latter part of 2001 into the middle part of 
2002 provide that the veteran continually denied suicidal 
ideations.  In fact, in May 2002, the records show that the 
veteran appeared pleasant, friendly, denied suicidal 
ideations, had clear thought processes, and was coherent and 
organized.

During a December 2002 VA examination, the veteran reported 
experiencing hallucinations and the belief that people were 
trying to harm him.  He reported occasional suicidal 
ideation.  The veteran was able to maintain minimal personal 
hygiene and other basic activities of daily living.  He also 
reported experiencing increased anxiety, which the examiner 
found did not appear to meet criteria for panic attacks.  The 
veteran had significant speech impairment due to missing 
teeth.  He showed a depressed mood, restricted affect, and 
problems sleeping.  The veteran stated that his concentration 
and memory were "o.k."  He reported that his depression had 
gotten worse.  The examiner attributed the depression in part 
to "effects of aging where individuals often become more 
reclusive and depressed as they get older."  The examiner 
determined that "the veteran is capable of managing any 
benefit payment he might receive" and diagnosed "major 
depressive disorder with mood congruent psychotic features 
and social isolation" with a GAF of 47 due to major 
depressive disorder.  The examiner concluded that since the 
veteran's last evaluation, he had been relatively stable and 
that according to the veteran, his depressive symptoms had 
gotten worse, with the possibility of more isolation.

Under the old criteria (as in effect prior to November 7, 
1996), the preponderance of the competent medical evidence 
fails to demonstrate that the veteran's ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired and that by reason of 
psychoneurotic symptoms, reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  The claims file is void 
of any findings, treatments, symptoms, or complaints that 
show a worsening of the veteran's anxiety psychoneurosis 
prior to November 7, 2005.  The evidence shows that the 
veteran obtained part-time jobs beginning in 2000.  He is 
consistently shown to be competent to handle his own affairs.  
He maintained personal hygiene.  The GAF scores assigned are 
compatible with "serious" symptomatology.  However, the 
accompanying evidence does not show considerable social and 
industrial impairment.  The evidence shows that the veteran 
had impairment from other disabilities, to include a broken 
hip, that also caused industrial impairment.  The evidence 
does not show considerable social or industrial impairment.

Under both the old criteria prior to November 7, 2005, the 
competent medical evidence also fails to demonstrate that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
The VA treatment records show the veteran experienced 
occasional suicidal ideation and depression, attended 
appointments with a neat personal appearance, and maintained 
part-time employment for some time.  The evidence does not 
show deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood.  The evidence does 
not show obsessional rituals which interfered with routine 
activities; speech which was intermittently illogical, 
obscure, or irrelevant; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene.  
While the veteran showed symptoms of depressions, it was not 
shown to be near-continuous such that it affected the ability 
to function independently, appropriately, and effectively.  
The evidence also does not show any difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), or inability to establish and maintain effective 
relationships.  Therefore, the Board finds that the evidence 
prior to November 7, 2005, does not support a rating greater 
than 50 percent.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for increased ratings 
for anxiety psychoneurosis and his claim is denied.


ORDER

An evaluation in excess of 30 percent for anxiety 
psychoneurosis, effective prior to November 7, 1996, and an 
evaluation in excess of 50 percent effective prior to 
November 7, 2005, is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board notes that the veteran underwent a VA skin 
examination in November 2005.  However, that VA skin 
examination did not fully satisfy the request in the August 
2005 Board remand.  That examination report does not include 
unretouched color photographs of the veteran's burn scars.  
Therefore, unfortunately, an additional remand must be 
undertaken to obtain photographs to determine the extent to 
which the veteran's scars may be disfiguring.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA scars 
examination.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  This review should be 
indicated in the examination report.  
Specifically the examiner should provide 
the following information:

a)  Provide unretouched color 
photographs of the veteran's scars 
of the face and neck.
b)  State whether there is any 
disfigurement caused by the 
veteran's scars of the face and 
neck.
c)  State whether there is any 
marked or unsightly deformity of the 
eyelids, lips, or auricles.
d)  State the area in square inches 
and/or square centimeters for the 
veteran's burn scars on the right 
arm and hand.
e)  State the area in square inches 
and/or square centimeters for the 
veteran's burn scars on the left arm 
and hand.
f)  State the area in square inches 
and/or square centimeters for the 
veteran's burn scars on the back.
g)  State the area in square inches 
and/or square centimeters for the 
veteran's burn scars on the head and 
neck.
h)  State the total area in square 
inches and/or square centimeters for 
any third degree burn scars founds 
and specify the area where they are 
found.
i)  State whether there is any scar 
or scarring of the face or neck that 
is 5 or more inches (13 or more 
centimeters) in length.
j)  State whether there is any scar 
or scarring of the face or neck that 
is at least one-quarter inch (0.6 
centimeters) in width at the widest 
part.
k)  State whether the surface 
contour of any face or neck scar is 
elevated or depressed on palpation.
l)  State whether any face or neck 
scar is adherent to underlying 
tissue.
m)  State whether the face and neck 
scars are hypo- or hyper-pigmented 
in an area exceeding six square 
inches (39 square centimeters).
n)  State whether the face and neck 
scars have abnormal skin texture 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six 
square inches (39 square 
centimeters).
o)  State whether there is any 
underlying soft tissue missing at 
the site of the face and neck scars 
in an area exceeding six square 
inches (39 square centimeters).
p)  State whether the face and neck 
scars result in skin that is 
indurated an inflexible in an area 
exceeding six square inches (39 
square centimeters).
q)  State whether any of the scars 
are tender or painful.
r)  State whether any of the scars 
are unstable (where there is 
frequent loss of covering of the 
skin over the scar).
s)  State whether any of the scars 
cause limitation of motion.

2.  Following completion of the 
foregoing, review the issue on appeal.  
In rating the veteran's burn scars, note 
that scars in widely separated areas, 
such as on two or more extremities or on 
anterior and posterior surfaces of 
extremities or the trunk should be 
separately rated and combined.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801, 
7802, Note 1.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


